United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3187
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Derek Hines

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 25, 2018
                            Filed: December 14, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Derek G. Hines pled guilty to unlawfully possessing a firearm and using meth
and marijuana, in violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3), and 924(a)(2). The
district court1 sentenced him to 63 months’ imprisonment and three years’ supervised
release. He appeals one special condition of release. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       Hines challenges the special condition of release requiring him to participate
in “an evaluation for anger management and/or domestic violence.” This court
“review[s] special conditions for abuse of discretion.” United States v. Hart, 829
F.3d 606, 608 (8th Cir. 2016). A district court has “wide discretion in imposing
supervised release conditions.” United States v. Durham, 618 F.3d 921, 933 (8th Cir.
2010). This court will reverse “when the sentencing court fails to consider a relevant
and significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Walters, 643 F.3d 1077, 1079 (8th Cir. 2011)
(internal quotation marks omitted).

       Before imposing mental health treatment, the court “must have reason to
believe the defendant needs such treatment.” United States v. Wiedower, 634 F.3d
490, 494 (8th Cir. 2011). The district court imposed the probation-recommended
condition based on Hines’s “history of domestic violence,” including convictions for
criminal mischief and assault in 2002. Relying on United States v. Kent, Hines argues
the fifteen-year-old convictions do not support requiring treatment. See Kent, 209
F.3d 1073, 1076-78 (8th Cir. 2000). In Kent, this court invalidated a special
condition of release requiring the defendant undergo psychological counseling based
on a thirteen-year-old allegation of spousal abuse. Id.

      Kent is distinguishable. There, the defendant had no criminal convictions for
abuse, there was no evidence of mental health problems, and his spouse testified he
had not been physically abusive for 13 years. Id. In fact, the government conceded

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
“that the special condition of mental health treatment is unrelated to the nature of
Kent’s offenses.” Id. at 1076. This court found treatment was not “necessary to
effectuate the goals of Congress and the Commission.” Id. at 1078. Here, however,
the Presentence Investigation Report documents a history of violent altercations, a
conviction for assault, and recent mental health diagnoses and issues, including
“mood swings and violent rages.” Based on this, the special condition of release was
reasonably related to Hines’s “history and characteristics” and the need to “protect
the public from future crimes.” See 18 U.S.C. § 3553(a).

       Hines also believes the court erred in relying on the government’s sentencing
exhibit 2 (a document alleging Hines was a victim of domestic abuse) to show his
history of domestic violence. Imposing the special condition, the court said Hines
“definitely has had [a] history of domestic violence as revealed in the presentence
investigation report and in Government Exhibits 1 and 2.” However, the court later
clarified this statement, noting that “the point is, he is involved in domestic situations,
both as the aggressor and allegedly as the victim. And I make no findings one way
or the other as to who did what to whom, but it’s well documented that that is in his
history.” This clarification shows the court was aware of Hines’s history and had
fully considered the record.

       The district court did not abuse its discretion in imposing the condition. United
States v. Lincoln, 876 F.3d 1137, 1139-40 (8th Cir. 2017) (upholding a similar
condition based on an over twenty-year-old sexual assault conviction, coupled with
a continued presence of risk factors and a lack of prior treatment); United States v.
Moore, 860 F.3d 1076, 1078-79 (8th Cir. 2017) (upholding a similar condition based
on a ten-year-old domestic violence conviction).

                                     ********

       The judgment is affirmed.
                      ______________________________

                                           -3-